Exhibit 10.2 EXECUTION VERSION FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”) is effective as of January 19, 2016 and amends that certain Purchase and Sale Agreement dated as of December 9, 2015, by and between Abiomed, Inc., a Delaware corporation, as purchaser (“Purchaser”) and Thibeault Nominee Trust, a Massachusetts nominee trust, as seller (“Seller”) (as so amended, the “Existing Agreement”).All defined terms used herein and not otherwise defined herein shall have the meanings set forth in the Existing Agreement.
